PER CURIAM.
Defendant was charged with aggravated rape which occurred on February 15, 1976. The jury returned a responsive verdict of forcible rape and defendant was sentenced to fifteen years at hard labor on June 4, 1976.
On appeal he raises one assignment of error, concerning the answer to a motion for a bill of particulars and a prayer for oyer. We have examined the record and find no merit in the assignment of error, and there is no error discoverable by an inspection of the pleadings and proceedings.
The conviction and sentence are affirmed.